


Exhibit 10.46

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

                LANDEC AG, INC., formerly know as Intellicoat Corporation, a
Delaware corporation (the “Company”) and OLD NATIONAL BANK, formerly known as
American National Bank, a national banking association (the “Bank”), being
parties to that certain Credit Agreement dated as of June 5, 2000, as amended
(collectively, the “Agreement”) hereby agree to further amend the Agreement by
this Fourth Amendment to Credit Agreement (this “Amendment”), on the terms and
subject to the conditions set forth as follows.

 

                1.             DEFINITIONS.  Terms used in this Amendment with
their initial letters capitalized are used as defined in the Agreement, unless
otherwise defined herein.

 

                a              Amended Definitions.  The following definitions
are hereby amended and restated in their respective entireties as follows:

 

•                       “Eligible Inventory” means seed corn inventory owned by
the Company :(i) for which the Company has either made payment or been invoiced
by Hubner and title has been passed to the Company and is classified as the
Company’s inventory under GAAP, (ii) that is held in a warehouse in Illinois or
Indiana approved in advance by the Bank, or at Hubner’s plant located in West
Lebanon, Indiana (each of the foregoing called a “Warehouse”), (iii) which is
segregated at each such Warehouse from other non-Fielder’s Choice Direct seed
corn inventory that is clearly marked in bags or other containers with the words
“Fielder’s Choice Direct” or another name clearly identifying the Company’s seed
corn supported by the books and records of the Company as being owned by the
Company, (iv) as to which all creditors of the owner or lessee of the Warehouse
where such inventory is located have entered into an Ownership Acknowledgment
Agreement or similar agreement, appropriate lien waivers have been executed, and
appropriate UCC financing statements disclaiming any interest in such seed corn
inventory have been filed, complete copies of which have been provided to the
Bank, and (v) as to which the Bank has filed the appropriate UCC financing
statements giving notice of the Bank’s security interest in the Company’s seed
corn inventory located at such Warehouse and perfecting the Bank’s lien thereon.

 

•                       “Revolving Loan Maturity Date” means October 31, 2004,
and thereafter any subsequent date to which the Commitment may be extended by
the Bank pursuant to the terms of Section 2(a)(iv).

 

                b.             New Definition.  The following definition is
hereby added to Section 1 of the Agreement as follows:

 

 

 

Page 1 of 6 pages

--------------------------------------------------------------------------------


 

 

•                       “Fourth Amendment” means that certain agreement entitled
“Fourth Amendment to Credit Agreement” between the Company and the Bank dated as
of May 15, 2003.

 

                2.             THE REVOLVING LOAN.  Section 2(a)(i), the first
sentence of Section 2(a)(ii), and Section 2(a)(iii) of the Agreement are hereby
amended and restated in their respective entireties as follows:

 

(i)                  The Commitment — Use of Proceeds.  From the date of the
Fourth Amendment and until the Revolving Loan Maturity Date, the Bank agrees to
make Advances (collectively, the “Revolving Loan”) under a revolving line of
credit from time to time to the Company of amounts not exceeding in the
aggregate at any time outstanding the lesser of Seven Million Five Hundred
Thousand and 00/100 Dollars ($7,500,000.00) (the “Commitment”) or the Borrowing
Base, provided that all of the conditions of lending stated in Section 7 of this
Agreement as being applicable to the Revolving Loan have been fulfilled at the
time of each Advance. Proceeds of the Revolving Loan may be used by the Company
only for working capital purposes.

 

(ii)               Method of Borrowing.  The obligation of the Company to repay
the Revolving Loan shall be evidenced by the Promissory Note of the Company in
the form of Exhibit “A” attached to the Fourth Amendment (the “Revolving Note”).

 

(iii)            Interest on the Revolving Loan.  The principal amount of the
Revolving Loan outstanding from time to time shall bear interest until maturity
of the Revolving Note at a rate per annum equal to the Prime Rate plus one-half
percent (1/2%). After maturity, whether on the Revolving Loan Maturity Date or
on account of acceleration upon the occurrence of an Event of Default, and until
paid in full, the Revolving Loan shall bear interest at a per annum rate equal
to the Prime Rate plus four and one-half percent (4-1/2%). Accrued interest
shall be due and payable monthly on the last Banking Day of each month prior to
maturity. After maturity, interest shall be payable as accrued and without
demand.

 

                3.             REPORTING OBLIGATIONS.  Sections 5(b)(i) and
5(b)(iii) of the Agreement are hereby amended and restated in their respective
entireties as follows:

 

 

 

 

Page 2 of 6 pages

--------------------------------------------------------------------------------


 

(i)                  Company’s and Landec’s Annual Financial Statements.  As
soon as available and in any event within ninety (90) days after the close of
each fiscal year of the Company, the consolidated and consolidating financial
statements of Landec for such fiscal year prepared by Landec’s internal
accountants, which statements shall include, among other things, an income
statement broken out for the Company, prepared and presented in accordance with
GAAP, consistently applied (except for changes in which the independent
accountants of Landec concur) in each case setting forth in comparative form
corresponding figures for the preceding fiscal year for Landec and for the
Company, together with the management letter issued by independent certified
public accountants approved by the Bank, which approval shall not be
unreasonably withheld.

 

(iii)            Landec’s 10-K and 10-Q.  The Company shall provide the Bank as
soon as available and in any event within one hundred twenty (120) days after
the close of each of Landec’s fiscal years with a copy of Landec’s Form 10—K,
and within forty-five (45) days after the end of each of Landec’s fiscal
quarters, with a copy of Landec’s Form 10-Q.

 

                4.             INVENTORY REPORTS.  A new Section 5(b)(ix) is
hereby added to the Agreement as follows:

 

(ix)             Inventory Reports.  The Company shall from time to time and no
less frequently than once each calendar month deliver to the Bank inventory
reports issued by Hubner and certified to the Bank certifying the amount of seed
corn owned by the Company and held in the Warehouses.

 

                5.             REPRESENTATIONS AND WARRANTIES.  To induce the
Bank to enter into this Amendment, the Company affirms that the representations
and warranties continued in the Agreement are correct and accurate as of the
date of this Amendment, except that (i) they shall be deemed also to refer this
Amendment, as well as all documents named herein, and (ii) Section 3(d) shall be
deemed also to refer to the most recent audited and unaudited financial
statements of the Company furnished to the Bank.

 

                6.             EVENTS OF DEFAULT.  The Company certifies to the
Bank that no Event of Default or Unmatured Event of Default under the Agreement
has occurred and is continuing as of the date of this Amendment.

 

 

 

 

Page 3 of 6 pages

--------------------------------------------------------------------------------


 

 

                7.             CONDITIONS PRECEDENT.  This Amendment shall
become effective upon receipt of the following by the Bank, duly executed and in
form and substance satisfactory to the Bank:

 

a.                                       This Amendment.

 

b.                                      The Revolving Loan Note in the form
attached hereto as Exhibit “A”.

 

c.                                       The Third Amendment to Mortgage,
Security Agreement, Assignment of Rents and Fixture Filing in the form attached
hereto as Exhibit “B.”

 

d.                                      The Reaffirmation of Guaranty Agreement
in the form attached hereto as Exhibit “C,” duly executed by Landec Corporation.

 

e.                                       The Acknowledgment and Consent of
Subordinated Creditor in the form attached hereto as Exhibit “D,” duly executed
by Landec Corporation.

 

f.                                         A Resolution of the Board of
Directors of the Company authorizing the execution, delivery and performance of
this Amendment and the other Loan Documents named herein to which the Company is
a party certified as of the closing date by the Secretary of the Board of
Directors.

 

g.                                      A certificate of the Secretary of the
Board of Directors of the Company certifying the names of the officer or
officers authorized to sign this Amendment and other Loan Documents named herein
to which the Company is a party.

 

h.                                      A Resolution of the Board of Directors
of Landec authorizing the execution, delivery and performance of the
Reaffirmation of Guaranty Agreement, the Acknowledgment and Consent of
Subordinated Creditor, and the other Loan Documents named herein to which Landec
is a party certified as of the closing date by the Secretary of the Board of
Directors.

 

i.                                          A certificate of the Secretary of
the Board of Directors of the Landec certifying the names of the officer or
officers authorized to execute the Reaffirmation of Guaranty Agreement, the
Acknowledgment and Consent of Subordinated Creditor, and other Loan Documents
named herein to which Landec is a party.

 

j.                                          Payment of the commitment fee in the
amount of $37,500.00 in consideration for the agreement of the Bank to extend
the Revolving Loan Maturity Date as provided herein.

 

k.                                       Payment of the reasonable attorneys’
fees of counsel for the Bank incurred in connection with the drafting and
negotiation of this Amendment; and

 

 

 

Page 4 of 6 pages

--------------------------------------------------------------------------------


 

 

l.                                          Such other instruments, agreements,
and documents as may be required by the Bank pursuant hereto.

 

9.             EFFECT OF FOURTH AMENDMENT. Except as amended by this Amendment,
all of the terms and conditions of the Agreement shall continue unchanged and in
full force and effect together with this Amendment.

 

                IN WITNESS WHEREOF, the Company and the Bank, by their
respective duly authorized officers, have executed and delivered in Indiana this
Fourth Amendment to Credit Agreement as of May 15, 2003.

 

 

 

LANDEC AG, INC., formerly known as Intellicoat

 

 

Corporation, a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Michael E. Godlove, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

OLD NATIONAL BANK, formerly known as

 

 

American National Bank, a national banking

 

 

association

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

John T. Travis, Vice President and

 

 

 

 

Senior Lender

 

 

 

 

 

Page 5 of 6 pages

--------------------------------------------------------------------------------


 

 

SCHEDULE OF EXHIBITS

 

Exhibit “A”

 

-

 

Promissory Note (Revolving Loan) ($7,500,000.00)

 

 

 

 

 

Exhibit “B”

 

-

 

Third Amendment to Mortgage, Security Agreement,

 

 

 

 

Assignment of Rents and Fixture Filing (Landec Ag, Inc.)

 

 

 

 

 

Exhibit “C”

 

-

 

Reaffirmation of Guaranty Agreement (Landec Corporation)

 

 

 

 

 

Exhibit “D”

 

-

 

Acknowledgment and Consent of Subordinated Creditor

 

 

 

 

(Landec Corporation)

 

 

 

 

 

 

 

Page 6 of 6 pages

--------------------------------------------------------------------------------

